DETAILED ACTION
The following Office action concerns Patent Application Number 16/479,662.  Claims 19-36 are pending in the application.
The restriction requirement as to claims 32 and 33 is withdrawn and the claims are rejoined for examination.
Election/Restrictions
A restriction requirement was sent to the Applicant on December 9, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on January 23, 2022 and elected Group I, claims 19-29, 35, 36, with traverse.  The applicant also elected a species of compound wherein “Ar” is an aromatic ring system having 6-18 aromatic ring atoms.  In traversing the restriction requirement, the Applicant argues that search and examination of the entire application could be conducted without serious burden.  However, examination of multiple species of chemical compounds with different structures, such as those claimed in the instant application, requires additional search and consideration for each additional species.  Such additional search and consideration constitutes a serious burden for the examiner.  
Accordingly, claims 22-31 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21, 32, 33 and 35 are rejected under 35 U.S.C. § 102 as being anticipated by Shiratsuchi et al (EP 0924724, included in the applicant’s IDS).  

    PNG
    media_image1.png
    142
    474
    media_image1.png
    Greyscale
(p. 34, line 25).  The compound satisfies claimed formula (1) with n=1, p=1 and m=0.  The anthracene group, which corresponds to claimed group “Y,” is known to be fluorescent (See US Pat. 3,772,099, col. 1, lines 48-50).  The above compound does not include group “Ar,” because “Ar” is not required when m=0.
The above compound serves as a gelling agent, which is combined with a solvent in a formulation (par. 39, 41).  The solvent includes diethyl ether (par. 42).  The compound is used in a photoelectric conversion device (a solar cell)(par. 1-2).
Claims 19-21, 32, 35 and 36 are rejected under 35 U.S.C. § 102 as being anticipated by Kabe et al (Adv. Mater. 2016, 28, 655-660, included in the applicant’s IDS).  
Kabe et al teaches a compound having the structure:

    PNG
    media_image2.png
    156
    235
    media_image2.png
    Greyscale

The compound is used in an emitting layer of an organic electroluminescent device (p. 655).  The compound is dissolved in a solution of dichloromethane (p. 656).
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
February 15, 2022